DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 15-29 are pending in the application.  Claims 1-14 have been canceled.  Claims 28 and 29 are new.  Claim 15 has been amended.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond Sun on 7/8/22.

The application has been amended as follows: 

IN THE CLAIMS

In claim 16, line 1, inserted --self-expanding-- before “vascular”
In claim 16, line 3, inserted --self-expanding-- before “vascular”
Amended claim 17 as follows:
17.	The self-expanding vascular stent according to claim 15, wherein in a specific group of two adjacent wave loops, part of the wave crests of the lower layer wave loop and part of the wave troughs of the upper layer wave loop are in the restrained connection, and another part of the wave crests of the lower layer wave loop and 

In claim 18, line 1, inserted --self-expanding-- before “vascular” 

In claim 19, line 1, inserted --self-expanding-- before “vascular” 

Amended claim 20 as follows:
20.	The self-expanding vascular stent according to claim 15, wherein in the expanded state, the distance is 1/4 to 1/3 of a waveform height of the wave troughs of the upper layer wave loop.

In claim 21, line 1, inserted --self-expanding-- before “vascular” 

In claim 22, line 1, inserted --self-expanding-- before “vascular” 
In claim 22, line 3, inserted --self-expanding-- before “vascular”



Amended claim 23 as follows:
23.	The self-expanding vascular stent according to claim 18, wherein the vertices of all the wave troughs of the lower layer wave loop are located on a circular ring coaxial with an axis of the self-expanding vascular stent, and the lower layer wave loop which is 

In claim 24, line 1, inserted --self-expanding-- before “vascular” 

Amended claim 25 as follows:
25.	The self-expanding vascular stent according to claim 15, wherein the self-expanding vascular stent further comprises a stent graft section that has a first end, and the multiple wave loops form a bare stent which is connected with the first end of the stent graft section.

Amended claim 26 as follows:
26.	The self-expanding vascular stent according to claim 15, wherein the self-expanding vascular stent comprises an inner-layer stent and an outer-layer stent; the inner-layer stent having an outer surface, wherein the outer-layer stent is arranged outside and surrounds the inner-layer stent, and at least one end of the outer-layer stent is hermetically connected with the outer surface of the inner-layer stent; and wherein the inner-layer stent comprises a metal stent having a surface, and a graft covering the surface of the metal stent.
Canceled claim 27

In claim 28, line 1, inserted --self-expanding-- before “vascular” 

In claim 29, line 1, inserted --self-expanding-- before “vascular”

Rejoinder of Withdrawn Claims
Claim 15 is allowable. Claims 17-20 and 23-26, previously withdrawn from consideration as a result of an election of species requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election of species requirement between species I-VI, as set forth in the Office action mailed on 12/8/21, is hereby withdrawn and claims 17-20 and 23-26 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the election of species requirement requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the election of species requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 15-26, 28, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 15 was amended to further require that each wave loop has a first side and a second side, and in the non-contact and mutually-suspended connections, the vertices of the wave troughs of the upper layer wave loop in the expanded state pass through the vertices of the wave crests of the lower layer wave loop by weaving from either the first side or the second side of the upper layer wave loop to either the second side or the first side, respectively, of the lower layer wave loop.  Claim 15 was also amended to recite that in the non-contact and mutually-suspended connections, the vertices of the wave troughs of the upper layer wave loop and the vertices of the wave crests of the lower layer wave loop extend in opposite directions.  These limitations, in combination with the other limitations in claim 15, are not disclosed or suggested in the prior art of record.  The previously cited Shaolian reference fails to disclose or suggest a self-expanding vascular stent having all of the features of the restrained connections and non-contact and mutually-suspended connections as amended.  Claims 16-26, 28, and 29 are all dependent on claim 15, thus are also allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771          

/DIANE D YABUT/Primary Examiner, Art Unit 3771